LOWELL, District Judge.
There is authority for giving the whole net proceeds in a case of this peculiar character. The Rutland Derelict, 3 Ir. Jur. 2S3; The Castletown, 5 Ir. .Tur. 379. It is not only in the Irish courts that we find a precedent for decreeing the whole property as a reward for saving the remainder. It is has been done in England (The William Hamilton, 3 Hagg. Adm. 168, and note); and that ease is in fact the leading authority on this point, and is cited without disapproval by many learned authors. I have not met with an American ease which goes so far, but neither have I seen one in which there was occasion to rule upon the matter. In England, if no claimant appeared, the question would be between the sal-vors and the crown; but here there is evidence of a distinct refusal by the owner to claim. • If he had appeared, I should not feel at liberty to make the order; yet as the salvors might well ask for remuneration for the actual damage suffered by their schooner, in the name of expenses, there would be very little left to divide; and this, probably, was the motive operating with the owner in refusing to claim. His abandonment must be held to enure to the benefit of the libellants.
Decree that the money in the registry, after payment of costs, be transferred to the libel-lants for their salvage and expenses.